ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that S. MICHAEL NAMIAS of NORTH BRUNSWICK, who was admitted to the bar of this State in 1972, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.15(a) (commingling and negligent misappropriation of funds), RPC 1.15(b) (failure to deliver funds promptly to a client or third person), RPC 1.15(d) *311(failure to comply with recordkeeping requirements), RPC 1.16(d) (failure to return client’s file on termination of representation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Board having further concluded that respondent’s reinstatement to practice should be conditioned on his successful completion of the Skills and Methods courses offered by the Institute for Continuing Legal Education and that on reinstatement to practice respondent should practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and provide certified annual audits of his attorney books and records to the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that -S. MICHAEL NAMIAS is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall complete successfully the Skills and Methods courses offered by the Institution for continuing Legal Education; and it is further
ORDERED that on reinstatement, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court and shall provide to the Office of Attorney Ethics certified annual audits of his attorney books and records by an accountant approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*312ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.